CARR, Presiding Judge.
This prosecution is based on a violation of a city ordinance. Upon conviction in the recorder’s court, the accused took an appeal to the circuit court. The instant appeal follows a judgment of conviction in the latter jurisdiction.
Appellant’s counsel has not filed a brief in this court; neither has he assigned errors.
 Prosecutions for the violations o>f municipal ordinances are in their nature quasi criminal, and on appeal to the appellate court errors must be duly assigned. Casteel v. City of Decatur, 215 Ala. 4, 109 So. 571; Arnold v. City of Mobile, 33 Ala. App. 94, 30 So.2d 40.
The judgment of conviction 'in the court below is ordered affirmed.
Affirmed.